DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6 and 14 have been canceled. Claims 1-5, 7-13, and 15-20 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues Ochiai (US 7,524,222 B2) hereinafter Ochiai, “doesn’t include a constant input and a sensor input, Therefore Ochiai cannot teach or suggest, ‘a first connector configured to provide a constant input to the throttle assembly; [and] a second connector connected to a sensor configured to detect a position of the remote throttle lever,” per claim 1. Applicant makes a similar argument regarding claims 9 and 16. 
While the Examiner notes that Ochiai alone does not anticipate the claimed limitations, the amendments necessitate a new rejection including new prior art, Electronics Tutorials (NPL: Position Sensors) hereinafter ET. 
Ochiai discloses a potentiometer which generates a signal in response to the angular position of the input shaft. The potentiometer is connected to the ECU through an electric wire. The electric wire has one end that extends to the potentiometer and another that extends to the ECU [col. 9, lines 34-44]. Both ends have a coupler or connector. ET expands on the function of a potentiometer by disclosing the application of 10 volts across a resistive element of the potentiometer which would then produce an output of 0 to 10 volts depending on the position [page 2]. Therefore, a person having ordinary skill in the art would recognize to modify the electric wire of Ochiai with the input/output voltage of ET to establish two different connections, one for an input voltage and one for an output voltage, both used together to determine position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai (US 7,524,222 B2) hereinafter Ochiai in view of Electronics Tutorials (NPL: Position Sensors) hereinafter ET.
Claim 1:
Ochiai discloses a throttle assembly for an engine [Fig. 2, Item 33], the throttle assembly comprising: a remote throttle lever [Fig. 2, Item 156] coupled physically [Fig. 2, Item 138] to a user input device Fig. 2, Item 132] and operable to be moved under control of the user input device [col. 7, lines 53-62]; a first connector [col. 9, lines 34-44].
Ochiai doesn’t explicitly disclose that the first connector is configured to provide a constant input to the throttle assembly.
However, ET does disclose providing a constant input to the throttle assembly [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input]. It should be noted that input is being provided to the position sensor of the throttle assembly. Further, Ochiai discloses a potentiometer which generates a signal in response to the angular position of the input shaft. The potentiometer is connected to the ECU through an electric wire. The electric wire has one end that extends to the potentiometer and another that extends to the ECU [col. 9, lines 34-44]. Both ends have a coupler or connector. ET expands on the function of a potentiometer by disclosing the application of 10 volts across a resistive element of the potentiometer which would then produce an output of 0 to 10 volts depending on the position [page 2]. Therefore, a person having ordinary skill in the art would recognize to modify the electric wire of Ochiai with the input/output voltage of ET to establish two different connections, one for an input voltage and one for an output voltage, both used together to determine position.
Ochiai also discloses a second connector connected to a sensor configured to detect a position of the remote throttle lever; wherein an output signal indicative of the position of the remote throttle lever is generated from the constant input (as taught by Electronics Tutorials) and the position of the remote throttle lever; and [Fig. 2, Item 150; col. 9, lines 34-53]; a terminal configured to provide the output signal to a controller of the engine [col. 9, lines 34-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a reference voltage for an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
Claim 2:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai also discloses further comprising: a cable that couples the remote throttle lever to the user input device [Fig. 2, Item 138].
Claim 3:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai also discloses wherein a voltage of the output signal is proportional to the position of the remote throttle lever [col. 9, lines 15-26].
Claim 5:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai doesn’t explicitly disclose wherein the sensor is a magnetic sensor.
However, ET does disclose wherein the sensor is a magnetic sensor. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a non-contact position sensor that does not suffer from mechanical wear to determine the throttle position thus enabling control of the engine and increasing reliability.
Claim 7:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
Ochiai doesn’t explicitly disclose wherein the sensor includes a linear variable differential transformer.
However, ET does disclose wherein the sensor includes a linear variable differential transformer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a non-contact position sensor that does not suffer from mechanical wear to determine the throttle position thus enabling control of the engine and increasing reliability.
Claim 9:
Ochiai discloses an engine [Fig. 1, Item 32] comprising: an electronic control unit [Fig. 2, Item 53]; and a throttle assembly [Fig. 2, Item 33] comprising: a remote throttle lever [Fig. 2, Item 156] coupled physically [Fig. 2, Item 138] to a user input device and operable to be moved under control of the user input device [col. 7, lines 53-62]; a first connector [col. 9, lines 34-44].
Ochiai doesn’t explicitly disclose that the first connector is configured to provide a constant input to the throttle assembly.
However, ET does disclose providing a constant input to the throttle assembly [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input]. It should be noted that input is being provided to the position sensor of the throttle assembly. Further, Ochiai discloses a potentiometer which generates a signal in response to the angular position of the input shaft. The potentiometer is connected to the ECU through an electric wire. The electric wire has one end that extends to the potentiometer and another that extends to the ECU [col. 9, lines 34-44]. Both ends have a coupler or connector. ET expands on the function of a potentiometer by disclosing the application of 10 volts across a resistive element of the potentiometer which would then produce an output of 0 to 10 volts depending on the position [page 2]. Therefore, a person having ordinary skill in the art would recognize to modify the electric wire of Ochiai with the input/output voltage of ET to establish two different connections, one for an input voltage and one for an output voltage, both used together to determine position.
Ochiai also discloses a second connector connected to a sensor configured to detect a position of the remote throttle lever, wherein an output signal indicative of the position of the remote throttle lever is generated from the constant input (as taught by Electronics Tutorials) and the position of the remote throttle lever [Fig. 2, Item 150; col. 9, lines 34-53]; and a terminal configured to provide the output signal to the electronic control unit of the engine [col. 9, lines 34-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
Claim 10:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai also discloses further comprising: a cable that couples the remote throttle lever to the user input device  [Fig. 2, Item 138].
Claim 11:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai also discloses wherein a voltage of the output signal is proportional to the position of the remote throttle lever [col. 9, lines 15-44].
Claim 13:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai doesn’t explicitly disclose wherein the sensor is a magnetic sensor.
However, ET does disclose wherein the sensor is a magnetic sensor. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a non-contact position sensor that does not suffer from mechanical wear to determine the throttle position thus enabling control of the engine and increasing reliability.
Claim 15:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 9.
Ochiai doesn’t explicitly disclose wherein the sensor includes a linear variable differential transformer.
However, ET does disclose wherein the sensor includes a linear variable differential transformer. [Section: Linear Variable Differential Transformer section, pages 3-4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a non-contact position sensor that does not suffer from mechanical wear to determine the throttle position thus enabling control of the engine and increasing reliability.
Claim 16:
Ochiai discloses a method for operating a throttle of an engine [Fig. 2, Item 33, 156], the method comprising: receiving a user input at a local throttle lever [col. 7, lines 53-62]; translating the user input to a remote throttle lever using a cable [col. 9, lines 45-59].
Ochiai doesn’t explicitly disclose receiving a constant input from an engine control unit of the engine.
However, ET does disclose receiving a constant input from an engine control unit of the engine [Section: The Potentiometer, pages 1-3, "the DC reference voltage" is an input]. It should be noted that input is being provided to the position sensor of the throttle assembly. Further, Ochiai discloses a potentiometer which generates a signal in response to the angular position of the input shaft. The potentiometer is connected to the ECU through an electric wire. The electric wire has one end that extends to the potentiometer and another that extends to the ECU [col. 9, lines 34-44]. Both ends have a coupler or connector. ET expands on the function of a potentiometer by disclosing the application of 10 volts across a resistive element of the potentiometer which would then produce an output of 0 to 10 volts depending on the position [page 2]. Therefore, a person having ordinary skill in the art would recognize to modify the electric wire of Ochiai with the input/output voltage of ET to establish two different connections, one for an input voltage and one for an output voltage, both used together to determine position.
Ochiai also discloses detecting a position of the remote throttle lever;  generating an output signal based on the position of the remote throttle lever and the constant input (as taught by Electronics Tutorials) from the engine control unit of the engine [Fig. 2, Item 150; col. 9, lines 34-53]; and controlling the throttle according to the output signal [col. 10, line 59 to col. 11, line 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a reference voltage for an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
Claim 17:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai also discloses wherein controlling the throttle according the output signal comprises: generating a command to move a throttle plate [col. 10, line 59 to col. 11, line 30].
Claim 18:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai doesn’t explicitly disclose wherein detecting the position of the remote control lever comprises: measuring a resistance at a measurement circuit, the resistance indicative of the position of the remote control lever.
However, ET does disclose wherein detecting the position of the remote control lever comprises: measuring a resistance at a measurement circuit, the resistance indicative of the position of the remote control lever. [Section: The Potentiometer, pages 1-3, "resistance is proportional to position"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide an inexpensive position sensor to determine the throttle position thus enabling control of the engine.
Claim 19:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai doesn’t explicitly disclose wherein detecting the position of the remote control lever comprises: measuring an inductance at a measurement circuit, the inductance indicative of the position of the remote control lever.
However, ET does disclose wherein detecting the position of the remote control lever comprises: measuring an inductance at a measurement circuit, the inductance indicative of the position of the remote control lever. [Section: Inductive Proximity Sensors, pages 4-5, entire section - especially third paragraph]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai with the disclosure of ET to provide a non-contact position sensor that does not suffer from mechanical wear to determine the throttle position thus enabling control of the engine and increasing reliability.
Claim 20:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 16.
Ochiai also discloses wherein detecting the position of the remote control lever comprises: measuring the position of the remote control lever with a position sensor [Fig. 2, Item 150; col. 9, lines 34-53].

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and ET as applied to claims 1 and 9 above, and further in view of Wagner et al. (US 2015/0247776 A1) hereinafter Wagner.
Claim 4:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
	Ochiai doesn’t explicitly disclose further comprising: a wire pin connector configured to connect the terminal to the sensor.
	However, Wagner does disclose further comprising: a wire pin connector configured to connect the terminal to the sensor. [Para. 0073; Items 813]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai and ET with the disclosure of Wagner to provide a means for connecting the sensor to the controller.
Claim 12:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 9.
	Ochiai doesn’t explicitly disclose further comprising: a wire pin connector configured to connect the terminal to the sensor.
	However, Wagner does disclose further comprising: a wire pin connector configured to connect the terminal to the sensor. [Para. 0073; Items 813]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai and ET with the disclosure of Wagner to provide a means for connecting the sensor to the controller.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and ET as applied to claim 1 above, and further in view of Radue et al. ( US 2017/0248092 A1) hereinafter Radue.
Claim 8:
Ochiai and ET, as shown in the rejection above, disclose all the limitations of claim 1.
	Ochiai doesn’t explicitly disclose further comprising: a calibration input configured to reset a reference position of the sensor.
	However, Radue does disclose further comprising: a calibration input configured to reset a reference position of the sensor. [Para. 0034]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ochiai and ET with the disclosure of Radue to reset throttle position data during a system reset to ensure  reliable operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747